 



Exhibit 10.3
(LEAR LOGO) [k21653k2165300.gif]
November 15, 2007
Mr. James H. Vandenberghe
[home address]
Dear Jim:
     The purpose of this letter is to confirm the terms by which you will be
engaged by Lear Corporation (the “Company”) as a consultant following your
retirement as its Vice Chairman. The key terms of your engagement are as
follows:
     1. Term and Termination. Your retirement as Vice Chairman and consulting
engagement under this letter agreement shall become effective on May 31, 2008,
unless your employment is terminated at any time before such date as described
in Section 5(a), (b) or (c) of your employment agreement with the Company dated
March 15, 2005 (the “Employment Agreement”).
     The term of your engagement hereunder (the “Consulting Period”) shall be
equal to one (1) year. Notwithstanding the foregoing, the Company may terminate
the Consulting Period at any time for Cause. For purposes of this letter
agreement, “Cause” will have the same meaning as set forth in the Employment
Agreement.
     2. Services. You agree to provide transition, consulting and other related
services to the Company, as may be requested from time to time by the Company’s
Chief Executive Officer (“CEO”). In this regard, you agree to provide consulting
advice and services related to your extensive industry experience, your unique
knowledge of the Company and its contacts and such other services as may be
mutually agreed upon by you and the CEO and which are consistent with your
position as former Chief Financial Officer (“CFO”) and Vice Chairman. You
further agree to assist in providing an effective transition of your executive
responsibilities. You agree to make yourself reasonably available as requested
by the Company’s CEO and to develop a mutually acceptable work schedule during
the term of your consulting engagement. You shall diligently and competently
perform the services requested hereunder and use reasonable efforts in
connection with the performance of such services. During the Consulting Period,
you shall not be expected to provide more than an average of forty (40) hours
per month of consulting services.
     3. Compensation.
     a. As compensation for your consulting services, the Company will pay you
an amount equal to $700,000, payable in twenty-four equal semi-monthly
installments without interest through the Consulting Period.

 



--------------------------------------------------------------------------------



 



Mr. James H. Vandenberghe
November 15, 2007
Page 2 of 3
     b. The Company will reimburse you for reasonable and necessary business
expenses incurred in the course of performing services hereunder, subject to
approval of such expenses by an executive officer of the Company. Any
reimbursement payable pursuant to this Paragraph 3 shall be paid as soon as
administratively feasible upon your request, but in all cases, such
reimbursement shall be paid no later than March 15 of the year following the
year in which the expense is incurred.
     c. During the Consulting Period, you and your spouse shall continue to be
eligible to participate in the Company’s group health plan (medical and dental)
on the terms and conditions applicable to salaried employees of the Company. To
the extent your and your spouse’s continued participation in the group health
plan is not permissible during the Consulting Period, the Company will pay to
you an amount equal to the premium for substantially equivalent coverage
available outside of the Company plan.
     4. Administrative Support. The Company agrees that it will provide you with
appropriate office space and administrative support while you are performing
services for the Company at the Company’s location. During the Consulting
Period, the Company agrees to provide you with reasonable technical support and
the Company’s help desk shall be available to provide technical assistance to
you as reasonably requested with respect to the computers referred to above. The
Company further agrees to maintain your Company e-mail address during the
Consulting Period.
     5. Protective Covenant. You shall continue to be bound by the restrictive
covenants set forth in your Employment Agreement during the Consulting Period;
provided that the restrictions set forth in Sections 10, 11 and 12 of the
Employment Agreement shall continue to apply until two (2) years after the end
of the Consulting Period.
     6. Relationship. It is the intention of the parties to this letter
agreement that, during the Consulting Period, you are to be an independent
contractor and not an employee of the Company and nothing in this letter shall
be construed to create an employment relationship between you and the Company
following your retirement as Vice Chairman. As an independent contractor, you
shall not, except as otherwise provided in Paragraph 3 hereof, participate in
any employee benefit plan or program or be subject to any employment rules,
regulations or policies of the Company. You shall have exclusive control of the
method of performance of your duties hereunder and shall independently manage
and control your activities subject only to the terms of this letter agreement.
You recognize, acknowledge and agree that, as an independent contractor, all
income paid to you under this letter agreement shall constitute income from
self-employment and you shall be required to pay self-employment taxes pursuant
to Section 1401 of the Code. You recognize, acknowledge and agree that because
of your status as an independent contractor, the Company, its officers,
directors, and employees shall have no obligation or liability whatsoever to
you, your heirs, administrators, assigns, or creditors for workers’
compensation, federal and state payroll taxes, unemployment compensation,
minimum wages, Social Security assessments or similar charges, taxes or
liabilities applicable to an employment relationship.
     7. Future Cooperation. In connection with any and all claims, disputes,
negotiations, investigation, lawsuits or administrative proceedings involving
the Company, you

 



--------------------------------------------------------------------------------



 



Mr. James H. Vandenberghe
November 15, 2007
Page 3 of 3
agree to make yourself available, upon reasonable notice from the Company, and
without the necessity of subpoena, to provide information or documents, provide
declarations or statements to the Company, meet with attorneys or other
representatives of the Company, prepare for and give depositions or testimony,
and/or otherwise cooperate in the investigation, defense or prosecution of any
or all such matters. Any reimbursement payable pursuant to this Paragraph 7
shall be paid as soon as administratively feasible upon your request, but in all
cases, such reimbursement shall be paid no later than March 15 of the year
following the year in which the expense is incurred. Notwithstanding anything in
this agreement to the contrary, you and the Company agree that the obligations
imposed upon you under this Paragraph 7 shall survive the termination of your
consultancy.
     8. Other Understandings. This letter, together with the Employment
Agreement, set forth our entire agreement and understanding and supersede any
and all other agreements, either oral or in writing, between the Company, any of
its shareholders, members, and/or principals and you related to the subject
matter addressed herein. No change to this letter will be valid unless in
writing and signed by the Company and you.
     9. Governing Law. This letter agreement will be governed by and construed
in accordance with the laws of the State of Michigan.
     Please confirm your acceptance of our offer by signing on the space
provided below and returning this letter to the Company by                     ,
2007.

            LEAR CORPORATION
      By:   /s/ Roger A. Jackson         Roger A. Jackson             

Accepted this 15th day of November, 2007

     
/s/ James H. Vandenberghe
   
 
   
James H. Vandenberghe
   

 